           Case 1:19-cv-08359-VEC Document 86
                                           85 Filed 05/25/21
                                                    05/24/21 Page 1 of 2




                   MEMO ENDORSED
                                                                              JEFFREY L. KESSLER
                                                                      Partner & Co-Executive Chairman
                                                                                       (212) 294-4968
                                                                                JKessler@winston.com
May 24, 2021
                                                        USDC SDNY
VIA ECF                                                 DOCUMENT
                                                        ELECTRONICALLY FILED
The Honorable Valerie E. Caproni                        DOC #:
United States District Court                            DATE FILED: 5/25/2021
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 240
New York, NY 10007

       Re: Relevent Sports, LLC v. Fédération Internationale de Football Association and
       United States Soccer Federation, Inc., No. 19-cv-08359 (VEC)

Dear Judge Caproni:

        I write as counsel for Plaintiff Relevent Sports, LLC (“Relevent”), pursuant to Rule 2(C)
of Your Honor’s Individual Practices in Civil Cases, to request an adjournment of the in-person
oral argument scheduled by this Court for June 10, 2021 at 10:30am. See ECF No. 84. I am
scheduled to be traveling in California the week of June 7, 2021 and would be unable to attend the
proceeding.

       We have conferred with counsel for Defendants United States Soccer Federation and
Fédération Internationale de Football Association, who consent to this request. We have also
confirmed that all parties are available the following days during the week of June 14, 2021, should
the Court be able to accommodate the argument on an alternative date:

       x    June 14, 2021
       x    June 15, 2021 (before 5pm)
       x    June 16, 2021
       x    June 18, 2021

       Neither party has previously requested an adjournment of this argument. We appreciate
the Court’s consideration of this request.
        Case 1:19-cv-08359-VEC Document 86
                                        85 Filed 05/25/21
                                                 05/24/21 Page 2 of 2

                                                                               May 24, 2021
                                                                                     Page 2



                                                            Respectfully submitted,
                                                                 /s/ Jeffrey L. Kessler
                                                                 Jeffrey L. Kessler
                                                                 WINSTON & STRAWN LLP
                                                                 200 Park Avenue
                                                                 New York, NY 10166
                                                                 (212) 294-6700
                                                                 JKessler@winston.com

                                                            Counsel for Relevent Sports, LLC

cc:   Counsel for All Parties (via ECF)




           Application GRANTED. Oral argument is adjourned
           to June 15, 2021 at 2:00 p.m. The hearing will take
           place in person in Courtroom 443.

        SO ORDERED.




        HON. VALERIE CAPRONI
        UNITED STATES DISTRICT JUDGE
                                                5/25/2021




                                            2
